DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baehrle-Miller (US 2016/0290425).
Regarding claim 1, Baehrle-Miller discloses a brake device (see Abstract, FIGS. 1, 2) comprising: a brake piston (6) configured to press a braking member (3) against a member (4) to be braked rotating with a wheel (see ¶ 0017); a hydraulic system (5) configured to press the brake piston toward the member to be braked (see ¶ 0018); an electric-powered system (7) comprising a movable element (10) configured to press the brake piston toward the member to be braked (see ¶ 0019); and a controller (12) configured to execute a parking brake operation by using the hydraulic system and the electric-powered system (see ¶ 0029), wherein in the parking brake operation, the controller is configured to apply a pressing force of a predetermined value or greater to the brake piston by using both the hydraulic system (see ¶ 0026) and the electric-powered system (see ¶ 0020), and the predetermined value is greater than a maximum pressing force that the electric- powered system is capable of applying to the brake piston (see ¶ 0026). 
Regarding claim 2, Baehrle-Miller discloses that the electric-powered system comprises a lead screw (11) configured to move the movable element toward and away from the brake piston (see ¶ 0019) and a motor (8) configured to rotate the lead screw (see ¶ 0019), and in the parking brake operation, the controller is configured to control an operation of the motor (see ¶¶ 0020, 0029).
Regarding claim 4, Baehrle-Miller discloses that the hydraulic system comprises a hydraulic pump (5) (see ¶ 0018, “pressure source;” see also ¶ 0026, “actuator 5 [ ] provide[s] a predefined hydraulic pressure”) configured to increase the pressing force applied to the brake piston (see ¶ 0026), and in the parking brake operation, the controller is configured to control an operation of the hydraulic pump (see ¶¶ 0026, 0029).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Baehrle-Miller (US 2016/0290425), as applied to claim 1, above, and further in view of Watanabe et al. (US 2011/0153147).

Regarding claim 3, Baehrle-Miller does not disclose that the hydraulic system is configured to change the pressing force applied to the brake piston based on an operation performed on a brake pedal by a user, and in the parking brake operation, the controller is configured to execute a notification process for encouraging the user to further operate the brake pedal based on the pressing force applied to the brake piston by the hydraulic system.
Watanabe teaches a brake device (see Abstract, FIGS. 1-4) comprising a hydraulic system (3, 4, 5, 6) configured to change the pressing force applied to the brake piston based on an operation performed on a brake pedal (3) by a user, and in a parking brake operation (see FIGS. 3, 4), the controller is configured to execute a notification process (see FIG. 4, step (220)) for encouraging the user to further operate the brake pedal based on the pressing force applied to the brake piston by the hydraulic system (see ¶ 0008).
It would have been obvious to configure hydraulic system of Baehrle-Miller to be operated by a brake pedal and to configure the controller of Baehrle-Miller to execute a notification process for encouraging the user to further operate the brake pedal to ensure that a sufficient parking brake force can be obtained even in the event of malfunction of the automatic pressurization means (see e.g. Watanabe, ¶ 0008).  
Regarding claim 5, Baehrle-Miller does not disclose a controller configured to further execute a parking brake release operation by using the hydraulic system and the electric-powered system, and in the parking brake release operation, the controller is configured to move the movable element of the electric-powered system away from the brake piston while applying the pressing force to the brake piston by the hydraulic system.

Watanabe teaches a brake device (see Abstract, FIGS. 1-4) comprising: a controller (9) configured to further execute a parking brake release operation (see FIG. 3, step (170); see also FIG. 6) by using the hydraulic system (see FIG. 6, step (310), step (315)) and the electric-powered system (see FIG. 6, step (340)), and in the parking brake release operation, the controller is configured to move the movable element of the electric-powered system away from the brake piston (see FIG. 6, step (340)) while applying the pressing force to the brake piston by the hydraulic system (see FIG. 6, step (325)).
It would have been obvious to configure the controller of Baehrle-Miller to execute the parking brake release operating utilizing both the hydraulic system and the electric-powered system to reduce the load on the electric-powered system during a release and/or to prevent self-locking between the threads of the spindle and the nut (see e.g. Watanabe, ¶¶ 0005, 0006).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
September 30, 2022